Citation Nr: 0605678	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  99-22 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972.

The instant appeal arose from a December 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Atlanta, Georgia, which denied a claim for service 
connection for a low back disorder.  This case was remanded 
by the Board of Veterans' Appeals (Board) in December 2000 
and again in September 2004 for further development and for 
due process reasons.


FINDING OF FACT

A low back disorder is not attributable to the veteran's 
period of service or to a service-connected disability.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's active military service and is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he has a low back disorder which 
began in service or is attributable to his service-connected 
residuals of a left calf muscle injury.  The Board has 
evaluated all the evidence of record and concludes that the 
preponderance of the evidence is against a finding that the 
veteran's current low back disorders are related to service 
or to a service-connected disorder.  

Service connection on a direct basis requires evidence that a 
disease or disorder was incurred in or aggravated during 
service or that the disease or disorder is otherwise 
attributable to service.  38 U.S.C.A. § 1110 (West 2002).  
Service connection may also be granted for disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2005).  To establish entitlement to service connection on a 
secondary basis, there must be competent medical evidence of 
record establishing that a current disability is proximately 
due to or the result of a service-connected disability.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record fails to establish that the 
veteran's current low back disorders are related to his 
active service.  The service medical records are silent as to 
complaints referable to the back, including the low back.  
The service medical records do include May 1971 records which 
indicate that the veteran sustained trauma to his left calf, 
but there is no mention of complaint, treatment, or diagnosis 
of the low back associated with those records.  Thus, there 
is no in-service evidence referable to the low back.

For certain chronic diseases, including arthritis, the law 
provides a presumption of service connection if the disease 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).  

No relevant medical records are available from the end of the 
veteran's period of service in 1972 until 1997, over 25 years 
later.  During this time, the veteran reported during an 
October 2004 VA examination, he received no treatment for his 
low back.  The October 2004 examiner noted that the veteran 
was "vague" as to the date of onset of his low back 
problems.  VA treatment records dated from 1997 to 2004 
reveal low back diagnoses including myofacial pain syndrome.  
Subtle levoscoliosis, spondylosis, and mild to moderate 
degenerative joint disease were noted on X-rays.  An undated 
VA treatment record prepared prior to December 1997 gave an 
impression of "SI [sacroiliac] joint arthritis: traumatic vs 
inactive ankylosing spondylitis."  
The record does not reveal complaint, treatment, or diagnosis 
referable to the spine prior to 1997, over 25 years after the 
veteran's separation from service.  Accordingly, it follows 
that service connection may not be established for 
degenerative arthritis of the lumbar spine on a presumptive 
basis.

With regard to the claim for service connection for a low 
back disorder on a direct basis, there is no competent 
medical evidence of record which tends to show that the 
veteran's current low back disorders are related to his 
military service.  There is only evidence against the claim 
on this point.  Specifically, a June 2003 VA examiner, who 
specifically noted in his report that the claims folder had 
been reviewed opined at the conclusion of the examination 
report, "I think, it is less likely than not that his low 
back pain is service related."
 
With regard to the claim for service connection for a low 
back disorder on a secondary basis, the only competent 
medical evidence of record which tends to show that the 
veteran's current low back disorders are related to a 
service-connected disability is a May 2003 VA examination 
report.  The report did not specifically note whether the 
claims file had been reviewed in connection with the 
examination.  The examiner diagnosed myofacial pain syndrome, 
described as mild, and possible degenerative arthritis (X-
rays were not available).  The examiner opined "[r]egardless 
of the fact that the patient favors his right legs, so 
considerably it would make it as likely as not that his left 
leg condition will contribute to either to arthritis or 
myofacial pain syndrome."

The negative evidence with regard to whether the veteran's 
current low back disorders are related to a service-connected 
disability is an October 2004 VA examination report.  This 
examination report was prepared by the same examiner who had 
reviewed the file and prepared an opinion in June 2003.  The 
examiner once again stated that the evidence of record had 
been reviewed, namely the June 2003 VA examination report and 
the veteran's chart.  After reexamining the veteran, the 
examiner concluded, "my opinion is that this is less likely 
than not that the veteran's current back disability was 
caused or worsened by service-connected disability, but 
rather just a reflection of the aging process as back 
degenerative changes are very very common in the general 
population."  The examiner reviewed X-ray reports dated in 
April 2004 which showed degenerative changes in the lumbar 
spine extending up into the thoracic spine.  The examiner 
concluded that the veteran "had rather diffuse degenerative 
changes in his thoracic and lumbar spine consistent with 
degenerative changes with age."  The examiner also provided 
the rationale "that the back condition is not due to the 
altered mechanics of the body or due to a muscle injury to 
the calf area as I do not think this has actually resulted in 
an abnormal gait by the examinee and certainly he has good 
function of the left knee and ankle area."  

With regard to the question of whether there is a link 
between the veteran's low back disorders and his service-
connected left leg disability, the Board finds that the 
preponderance of the evidence is against the claim.  The 
Board finds the negative evidence on this question to be more 
probative and persuasive for several reasons.  First, the 
examiner providing the negative opinion based his conclusions 
on a review of the evidence of record, while there is no 
indication that the examiner providing the positive opinion 
reviewed the evidence of record.  Second, the examiner who 
provided the negative opinion provided a rationale for his 
conclusions while the May 2003 VA examiner did not give a 
clear rationale for his positive conclusions.  Third, the 
examiner providing the negative opinion had the benefit of 
reviewing X-rays while it is clear that the examiner 
providing the positive opinion had no X-rays to review.  

The October 2004 examiner based his negative conclusions on 
the fact that there were diffuse degenerative changes 
throughout the spine on X-ray, not just in the area of the 
low back.  Further, he indicated that such degenerative 
changes were very common and suggested that the veteran's 
arthritis was due to age, not trauma or other factors.  
Finally, he explained that he did not believe the service-
connected left leg disability caused any back problems 
because the veteran had an unaltered gait and retained good 
function in the left lower extremity.

In addition, the Board finds that the veteran's self-reported 
lack of treatment for any back problems for years prior to 
his current claim weighs against a finding that any current 
low back problems began during service.  With respect to 
negative evidence, the U. S. Court of Appeals for Veterans 
Claims (Court) held that the fact that there was no record of 
any complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999).  

Statements by the veteran to the effect that any spine 
problems are the result of his service, any incident in 
service, or a service-connected disability do not constitute 
competent medical evidence.  As a layperson, lacking in 
medical training and expertise, the veteran is not competent 
to address issues which require expert medical opinions, to 
include medical diagnoses or opinions as to medical etiology.  
See generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

Accordingly, as the preponderance of the evidence does not 
support a finding of a link between his current low back 
disorders and service or a service-connected disability, the 
Board finds that service connection for a low back disorder 
cannot be granted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).  

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist under the Veterans Claims Assistance Act (VCAA).  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

As for the duty to notify, in February 2004, September 2004, 
and October 2004 letters, VA notified the veteran of the 
basic elements of service-connected claims and informed him 
that, if he provides information about the sources of 
evidence or information pertinent to the elements of the 
claim (including medical records, employment records, records 
from other federal agencies), VA would make reasonable 
efforts to obtain the records from the sources identified.  
The letters also informed him that he ultimately is 
responsible for substantiating his claim even though the law 
requires VA assistance in claim substantiation, and that he 
can submit relevant evidence on his own.  With respect to the 
fourth element of a valid VCAA notice, the October 2004 
letter specifically notified the veteran that he could submit 
any pertinent evidence in his possession.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in service connection, and was on notice throughout 
the appeal through the pertinent rating decision, statement 
of the case, supplemental statements of the case, and VCAA 
letters why the claims remain denied.  He was told about his 
and VA's respective claim development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and all available VA treatment records.  The veteran has not 
identified any additional available evidence which is 
pertinent to the claim adjudicated in this decision and has 
not been associated with the claims folder.  In fact the 
veteran reported in November 2004 that he had no additional 
evidence to submit.  Several VA examinations with medical 
opinions were also developed.  38 U.S.C.A. § 5103A(d) (West 
2002).  Accordingly, the Board finds that the duty to assist 
was met; nothing in the record indicates that relevant 
evidence exists, but is missing from the record due to 
inaction of VA inconsistent with VCAA.




ORDER

A claim for entitlement to service connection for a low back 
disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


